81972: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12132: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81972


Short Caption:IN RE:  WHIPPLE TRUSTCourt:Supreme Court


Related Case(s):69945


Lower Court Case(s):Lincoln Co. - Seventh Judicial District - CV0930015Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/30/2020 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJane E. WhippleBret O. Whipple
							(Justice Law Center)
						


AppellantThe Kent and Jane Whipple Trust





+
						Due Items
					


Due DateStatusDue ItemDue From


05/13/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/21/2020Filing FeeFiling Fee due.  (SC)


10/21/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.  (SC)20-38547




10/21/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.  (SC)20-38549




11/02/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-39800




11/03/2020Filing FeeFiling Fee Paid. $250.00 from Justice Law.  Check no. 8525. (SC)


11/03/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-40097




11/12/2020Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement.(REJECTED PER NOTICE ISSUED ON 11/13/2020) (SC)20-41433




11/13/2020Notice/OutgoingIssued Notice of Deficient Case Appeal Statement. Corrected case appeal statement due: 5 days. (SC)20-41521




11/18/2020Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)20-42207




11/19/2020Notice/OutgoingIssued Notice to Provide Proof of Service for Case Appeal Statement. Due date: 10 days. (SC)20-42253




11/20/2020Notice/IncomingFiled Proof of Service for Case Appeal Statement. (SC)20-42493




11/23/2020Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)20-42577




11/24/2020MotionFiled Appellant's Motion to Extend Time for the Filing of Appellant's Case Docketing Statement. (SC).20-42948




11/25/2020Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties. (SC)20-43146




11/30/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)20-43200




12/02/2020Order/Clerk'sFiled Order Granting Motion.  Appellants shall file the docketing statement on or before December 8, 2020.  (SC)20-43662




12/08/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-44673




01/28/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled. (SC)21-02726




03/18/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 16, 2021 via video conference. (SC)21-07893




04/16/2021Notice/IncomingFiled Respondent's Substitution of Attorneys from Bo Bingham to J. Douglas Clark. (SC)21-11102




04/19/2021Order/ProceduralFiled Order. Respondent has filed a substitution of counsel. The clerk of this court shall add attorney J. Douglas Clark, Esq. of J. Douglas Clark, Attorney at Law, Ltd. in place and stead of attorney Bo Bingham, Esq. of Bingham Snow & Caldwell as counsel for respondent. (SC)21-11165




06/17/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: August 6, 2021, at 10:00 AM.  The settlement judge requests that this appeal remain in the settlement program for an additional 90 days to complete the settlement process. (SC)21-17562




06/18/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to August 30, 2021. (SC)21-17605




08/06/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled. The settlement judge and counsel request that this appeal remain in the settlement program until October 31, 2021. Case Nos. 81972/82964/82994. (SC)21-22966




08/12/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to November 1, 2021.  (SC)21-23506




11/03/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: November 29, 2021, at 10:00 AM.  The settlement judge requests that this appeal remain in the settlement program an additional 60 days in order to complete the settlement process. Case Nos. 81972/82964/82994. (SC)21-31627




11/10/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to January 3, 2022. Nos. 81972/82964/82994. (SC)21-32387




12/09/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case nos. 81972/82964/82994. (SC).21-35115




12/14/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)21-35619




03/01/2022Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)22-06596




03/31/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-10069




04/18/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  NNP22-AS/EC/KP  (SC)22-12132





Combined Case View